DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea Republic on 08/17/2018. It is noted that applicant has filed a certified copy of the parent Application No. KR10-2018-0096245 as required by 37 CFR 1.55. However, Applicant has failed to provide a certified English translation.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 included foreign patent documents. The foreign patent documents supplied by Applicant included only the abstract in English. Examiner only considered the abstracts of the foreign patent documents included on the IDS documents. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claim
This action is in reply in response to application filed on 30 of November 2020.
Claims 1-9 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “etc” in claims 4-5 and 9 is a relative term which renders the claim indefinite. The term “etc.” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Etc. is being used in reference to information related to an event/performance used in order to present the host with a preplanned package, and later as part of available choices for the event/performance.  The examiner vies the use of “etc.” as non-restrictive as it does not define the boundaries of the preplanned package since the information is needed to confine the needs of the hosts and therefore present the host with a preplanned package in light of the host’s need.  Same applies to the type of performance and therefore it renders the claims indefinite.   
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 6-8 recites "providing the same via the dedicated application." In this limitation, "the same" lacks antecedent basis. Further, this limitation is indefinite because it is not clear to what "the same" refers.
Dependent claims 3-5 and 9 depend on claims 1 and 7 and do not cure the aforementioned deficiencies, and thus, claims 3-5 and 9  are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 7 recites “…for selecting event/performance service vendors based on the basic information so input, generating a list of recommended event/performance support service vendors including information on their service; … and notifying  the event/performance organizer of availabilities of the event/performance support service vendors”.  Claim 1 discloses similar limitations as Claim 7 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 7 are directed to “Certain Methods Of Organizing Human Activity” such as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as selectin a vendor from a list of vendors and notifying the organizer of vendor availability as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 7 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1 and 7 recite additional elements “a service request input module”, “a support service list module”, “a dedicated application for event/performance support service”, “a selection module”, “a notification module”, and “a service request forwarding module”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional elements directed to inputting data, forwarding (i.e. sending) data  and receiving data are deemed mere data gathering and reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	Dependent claims 4 and 9 recite additional element “database”.  This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional elements directed to inputting data, forwarding (i.e. sending) data  and receiving data are deemed mere data gathering and reflect insignificant extra solution activities to the judicial exception.  Accordingly, the additional element does not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a service request input module”, “a support service list module”, “a dedicated application for event/performance support service”, “a selection module”, “a notification module”, and “a service request forwarding module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 4 “a device for providing event/performance support service comprises: a service request input module for inputting, by an event/performance organizer with a dedicated application for event/performance support service installed on their terminal, basic information including scale and type of an event/performance; a support service list module for selecting event/performance service vendors based on the basic information so input, generating a list of recommended event/performance support service vendors including information on their service, and providing the same via the dedicated application; a selection module for selecting, via the dedicated application, at least one from the list of recommended event/performance support service vendors; a service request forwarding module for forwarding information on the event/performance organizer and their service requests to the event/performance support service vendors; a notification module for receiving replies to the service requests from the event/performance support service vendors, and notifying the event/performance organizer of availabilities of the event/performance support service vendors”.  Further, additional elements inputting data, forwarding (i.e. sending) data  and receiving data are deemed Mere data Gathering and do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 7 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6 and 8-9 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim does not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 7 recites various modules, a terminal, and a device for providing event/performance support services and Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 7 is rejected under 35 US.C. 101 for being directed to software per se. 
Further, claims 8-9 depend on claim 7, and do not cure the aforementioned deficiencies, and thus, claims 8-9 are reject for the reasons set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102 as being anticipated by US 20140229390 to Morris et. al. (hereinafter referred to as “Morris”).

(A)	As per Claims 1 and 7: 
Morris expressly disclose:
	inputting, by an event/performance organizer with a dedicated application for event/performance support service installed on the event/performance organizer's terminal, basic information including scale and type of an event/performance; (Morris ¶41, 52 various exemplary embodiments, the method and system of the present invention is a comprehensive suite of event planning tools designed to help event organizers through the planning process by interviewing and guiding them through an interactive experience.  Organizers are asked questions ranging from the names of the hosts, organizers, groom/bride, etc., to dates, locations, religious/cultural affiliation, wedding service preference, estimated number of attendees, estimated budget, formality, food type, and others).
	selecting event/performance service vendors based on the basic information so input, generating a list of recommended event/performance support service vendors including information on their service, and providing the same via the dedicated application; (Morris ¶64 Referring to FIG. 14, the system may suggest vendors that can supply various elements such as flowers, dining ware, bridesmaid dresses, etc. that are consistent with the user's design and based on the user's preferences).
	selecting, via the dedicated application, at least one from the list of recommended event/performance support service vendors; (Morris ¶69 the system will analyze the selected vendor to ensure the vendor provides the services identified by the user in the comprehensive interview. If it does not, the hierarchical subvendor analysis module identifies what services are not offered and generates a list of subvendors matching the users' criteria and preferences).
	forwarding information on the event/performance organizer and their service requests to the event/performance support service vendors; (Morris ¶61 in various exemplary embodiments, the system may display an email or print option button 132 allowing the user to export and send (i.e. forward) their completed design to a vendor for printing or to create an electronic version for electronic distribution).
	receiving replies to the service requests from the event/performance support service vendors, and notifying the event/performance organizer of availabilities of the event/performance support service vendors; (Morris ¶81, 86 a service provider calendar will ensure that users only see service providers that are available for the selected dates and that the service provider is not bothered with requests for booked dates. n various exemplary embodiments, the system includes a server or servers configured to provide online services by exchanging binary data, XML data, HTML, or other markup language to client computing devices via the network. The system can access information from any available networked source including email and online social networks of all types, as well as public and private information networks and databases).
	Morris teaches a system in the Abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140229390 to Morris et. al. (hereinafter referred to as “Morris”) in view of US 20160055559  to Heck (hereinafter referred to as “Heck”).


(A)	As per Claims 2 and 8:
	Morris expressly discloses:
	receiving, via the dedicated application for event/performance support service, requests for information…; (Morris ¶41, 52 various exemplary embodiments, the method and system of the present invention is a comprehensive suite of event planning tools designed to help event organizers through the planning process by interviewing and guiding them through an interactive experience.  Organizers are asked questions ranging from the names of the hosts, organizers, groom/bride, etc., to dates, locations, religious/cultural affiliation, wedding service preference, estimated number of attendees, estimated budget, formality, food type, and others).
	generating a list…by matching information on profile and schedule of individual artists stored with service requests received, and then providing the same via the dedicated application for event/performance support service; (Morris ¶64 Referring to FIG. 14, the system may suggest vendors that can supply various elements such as flowers, dining ware, bridesmaid dresses, etc. that are consistent with the user's design and based on the user's preferences).
	… of recommended artists…; (Heck ¶50  the user may view and/or edit the vendor type and the vendor name. For example, the user may specify details of the following vendors associated with a wedding: band 410 a, cake bakery 410 b, dessert 410 c, disc jockey 410 d, gown store 410 e, hair/makeup 410 f, photographer 410 g, videographer 410 h, and wedding planner 410 i. The user may be able to add a new vendor team by selecting button 415, or delete an existing vendor team).
	19selecting at least one from the list of the recommended artists so provided via the dedicated application for event/performance support service; (Morris ¶69 the system will analyze the selected vendor to ensure the vendor provides the services identified by the user in the comprehensive interview. If it does not, the hierarchical subvendor analysis module identifies what services are not offered and generates a list of subvendors matching the users' criteria and preferences).
	forwarding service requests…so selected, and, once having received replies to the service requests…, notifying the event/performance organizer of availabilities…via the dedicated application for event/performance support service; (Morris ¶61, 81, 86 in various exemplary embodiments, the system may display an email or print option button 132 allowing the user to export and send (i.e. forward) their completed design to a vendor for printing or to create an electronic version for electronic distribution. A service provider calendar will ensure that users only see service providers that are available for the selected dates and that the service provider is not bothered with requests for booked dates. n various exemplary embodiments, the system includes a server or servers configured to provide online services by exchanging binary data, XML data, HTML, or other markup language to client computing devices via the network. The system can access information from any available networked source including email and online social networks of all types, as well as public and private information networks and databases).  
	…to the artists…from the artists…of the artists…; (Heck ¶50  the user may view and/or edit the vendor type and the vendor name. For example, the user may specify details of the following vendors associated with a wedding: band 410 a, cake bakery 410 b, dessert 410 c, disc jockey 410 d, gown store 410 e, hair/makeup 410 f, photographer 410 g, videographer 410 h, and wedding planner 410 i. The user may be able to add a new vendor team by selecting button 415, or delete an existing vendor team).
	Although Morris teaches a wedding planning tool accessible via a network by a computing device where both planners and vendors can interact and choose dates, venue, guests, location, attendees, budget, and others, it doesn’t expressly disclose an artist as one of the service vendors, however Heck teaches:
	…on artists…; (Heck ¶50  the user may view and/or edit the vendor type and the vendor name. For example, the user may specify details of the following vendors associated with a wedding: band 410 a, cake bakery 410 b, dessert 410 c, disc jockey 410 d, gown store 410 e, hair/makeup 410 f, photographer 410 g, videographer 410 h, and wedding planner 410 i. The user may be able to add a new vendor team by selecting button 415, or delete an existing vendor team).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Morris’ event planning tools designed to help event organizers through the planning process and allow the user to view/edit the vendor type such as DJ, photographer, videographer of Heck as both are analogous art which teach solutions to improving event planning as taught in ¶41, 52 and further allow planners to choose artists as type of service vendors as taught in Heck ¶50. 


(B)	As per Claim 3:
	Morris expressly discloses:
	updating and storing schedules…accordingly once replies to the service requests are received…; (Morris ¶81-83 a service provider calendar will ensure that users only see service providers that are available for the selected dates and that the service provider is not bothered with requests for booked dates.  Vendors may be provided with entry pages for them to provide information relating to their listings on the system, and with pages having tools for them to calendar, confirm, and manage their commitments including payment for services. The system can facilitate communications between vendors and users by providing messaging in response to inputs).
	Although Morris teaches a wedding planning tool accessible via a network by a computing device where both planners and vendors can interact and choose dates, venue, guests, location, attendees, budget, and others, it doesn’t expressly disclose an artist as one of the service vendors, however Heck teaches:
	…of the artists… from the artists selected; (Heck ¶50  the user may view and/or edit the vendor type and the vendor name. For example, the user may specify details of the following vendors associated with a wedding: band 410 a, cake bakery 410 b, dessert 410 c, disc jockey 410 d, gown store 410 e, hair/makeup 410 f, photographer 410 g, videographer 410 h, and wedding planner 410 i. The user may be able to add a new vendor team by selecting button 415, or delete an existing vendor team).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Morris’ access to vendors’ entry pages for them to provide information relating to their listings on the system, and with pages having tools for them to calendar, confirm, and manage their commitments including payment for services and allow the user to view/edit the vendor type such as DJ, photographer, videographer of Heck as both are analogous art which teach solutions to facilitate communications between vendors and users by providing messaging in response to inputs as taught in ¶81-83 and further allow planners to choose artists as type of service vendors as taught in Heck ¶50. 

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140229390 to Morris et. al. (hereinafter referred to as “Morris”) in view of US 20080133286 to Islam (hereinafter referred to as “Islam”).


(A)	As per Claims 4 and 9:
	Although Morris teaches a wedding planning tool accessible via a network by a computing device where both planners and vendors can interact and choose dates, venue, guests, location, attendees, budget, and others, it doesn’t expressly disclose using planner’s input to generate a list of models that include preplanned package, selecting one of the models, and, forwarding it to the vendor, however Islam teaches:
	applying at least one item of type, budget, number of audience, etc based on basic information input and then generating a list of recommended event/performance models as matching given conditions selected from those preplanned and stored as a form of package in the database; (Islam ¶49, 81 the system of the present invention utilizes a hybrid model in which various management and customer service functions are provided by human intermediaries assigned to specific areas, for example by Zip Codes.  All this information makes it easy for the customer to compare packages and additional services made available by the venue while storing it all in the database).
	selecting at least one from the list of the recommended event/performance models provided via the dedicated application for event/performance support service; (Islam ¶83 Once the visitor has gone through the process of comparing several different venues and the packages they offer, the visitor can send a booking request to the venue manager by joining the event planning website or portal as a registered member).
	forwarding service requests to planners of event/performance models so selected, and notifying availabilities to the event/performance organizer once replies to the service requests are received; (Islam ¶94-96 once a member provides the above information, it is forwarded to the venue manager as a booking request along with the package selected by the customer to book a specific selected venue. In case there are any additional details required by the service provider, the service provider can send a message to the customer or contact the intermediary who can arrange to obtain the information on behalf of the service provider by communicating with the customer.  Once all the information is available, the service provider can confirm the availability and final price for the package selected and customizations required as per the customer's needs).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Morris’ event planning tools designed to help event organizers through the planning process and utilizes a hybrid model allowing customers to compare packages and additional services made available by the venue while storing it all in the database of Islam as both are analogous art which teach solutions to facilitate communications between vendors and users by providing messaging in response to inputs as taught in ¶41, 52 and further allow  customers to compare several different venues and the packages offered and send a booking request to the venue manager by joining the event planning website or portal as a registered member so the system can forward it to the venue manager as a booking request as taught in Islam ¶49, 81, 83, 94-96. 

(B)	As per Claim 5:
	Although Morris teaches a wedding planning tool accessible via a network by a computing device where both planners and vendors can interact and choose dates, venue, guests, location, attendees, budget, and others, it doesn’t expressly disclose the type of artist available, however Islam teaches:
	selecting at least one of specific options for the event/performance 20model so selected such as MCs, type of choreography, chorus, stage settings, and sound effect, etc; (Islam ¶164-165 to send an entertainer Booking Request, some additional details may be required such as:
1. Type of Performers that the customer is looking for (DJs (i.e. MC), Solo Musicians, Variety Bands)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Morris’ event planning tools designed to help event organizers through the planning process and provide planners with options of artists of Islam as both are analogous art which teach solutions to facilitate communications between vendors and users by providing messaging in response to inputs as taught in ¶41, 52 and further allow customer to choose a DJ, Solo Musicians, Variety Bands as taught in Islam ¶164-165. 



(C)	As per Claim 6:
	Although Morris teaches a wedding planning tool accessible via a network by a computing device where both planners and vendors can interact and choose dates, venue, guests, location, attendees, budget, and others, it doesn’t expressly disclose generating a specification of the event and sending it via the application to the vendor, however Islam teaches:
	generating a specification of an event/performance including information on at least one of the event/performance support service vendors confirmed, summary of stage settings, cost estimate, names of the artists confirmed, planned contents of event/performance and then providing the same via the dedicated application for event/performance support service; (Islam ¶121 the Good Faith Estimate on the website is very comprehensive since it includes the base package, additional services, gratuity, sales tax, service tax and service charges to get the final cost that will be paid by the customer without hidden charges).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Morris’ event planning tools designed to help event organizers through the planning process and send a Good Faith Estimate of Islam as both are analogous art which teach solutions to facilitate communications between vendors and users by providing messaging in response to inputs as taught in ¶41, 52 and further allows planners to see final cost without hidden charges as taught in Islam ¶121. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Soleh, O., Ariessanti, H. D., & Haryono, G. F. (2017, October). Wedding innovative application as a container to provide wedding preparation service: Development and application. In 2017 International Seminar on Application for Technology of Information and Communication (iSemantic) (pp. 121-125). IEEE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        4/7/2022